Walxeb, J.,
dissenting: It is impossible for me to assent either to the conclusion or to the reasoning of the majority. On both points involved in the case, I entertain an opinion different from that which has been delivered by the Chief Jus-iice for the Court. In the first place, I do not think the statute under which the defendant claims exemption from jury service has been repealed by the Revisal. The rule is well settled that repeals by implication are not favored. State v. Perkins, 141 N. C., 797. The two statutes should be irreconcilable with each other before such an implication can arise, and when any fair construction will prevent a conflict between them it should be adopted. State v. Massey, 103 N. C., 348; State v. Womble, 112 N. C., 864. The Revisal, sec. 1980, simply provides that no active member of a fire . company shall be required to serve as a juror. There is no express repeal here of any clause of exemption inserted in the charter of a fire company by prior legislation, and there is no necessary repugnancy between the two provisions of the law. If there is, in what does it consist ? The exemption of active members of fire companies does not by any means imply that those who have once been active members for a sufficient length of time to entitle them to a permanent exemption shall no longer be entitled to the immunity which they have thus earned. Merely adding to the list of exemptions does not produce a conflict with a statute under which an exemption had accrued by reason of former active service for a series of years. It would not have this effect, even if the Revisal had provided that none but active members shall be exempt, as this would merely distinguish between active and honorary members of existing organizations. The use of the term “active members” implies, of course, that there are members *611who are not active, otherwise it would have been, sufficient to declare that all members of fire companies shall be exempt, without special reference to whether or not they are in active service, as they would all be active members if there is no such classification in the membership. It appears in this case that the defendant is not now a member of the fire company at all, active or inactive, as it had been disbanded, and a paid department has been substituted in the place of the former voluntary system for fire protection. Iiow the inclusion of active members in an exemption can have the effect to repeal a law under which an exemption has already been vested, I am unable to see. It will be observed that there are no negative words used in the Revisal, so as to exclude the exemption contained in the clause of the charter just mentioned, but only the granting of an exemption to a specified class which they did not before possess under the general law, but which was conferred only, as to some of them, in certain private charters, and that was merely a revocable grant, and not an irrevocable grant of exemption as is the one claimed by the defendant. The exemption allowed under the Revisal, see. 1980, was clearly intended to apply to a class of persons who never enjoyed such an immunity before its .enactment, and not to one protected by prior legislation and in whose favor there was an existing right of exemption. This is apparent from the phraseology of that section. The provision of the Revisal is plainly cumulative and not revocatory. Nor does sec. 1957 of the Revisal give any color to the claim that the Legislature has taken away all existing exemptions. That section only requires the Commissioners to prepare a list of all persons having certain prescribed qualifications, and to exclude therefrom persons who are disqualified, such as those who have removed from the county, or who are dead (see. 1961), but not those who are exempt from jury service. They do not even strike off those who have suits pending and at issue, but return their names to Box No. 1, when they are *612drawing jurors to serve at a court. Sec. 1960. There is a vast difference between a disqualified and an exempted juror. Tbe exemption is but a privilege, personal to tbe juror, and be may serve, even if objected to on tbe ground of tbe exemption, unless be insists upon bis privilege. He may waive it, and when be does, be is as much qualified as if tbe exemption bad never existed. His name properly goes upon tbe list, not only because be is a qualified juror, but because tbe Commissioners are not presumed to know of bis exemption, and if they were informed of it, tbey are not presumed to know that be will avail bimself of it when called to sit in tbe box, for, as I bave said, be may tben forego tbe privilege and agree to serve. Tbe argument drawn from sec. 1951 as to preparing tbe list of jurors would just as well apply to exemptions of practising physicians and others, under sec. 1980, as to those under existing charters.
There is, therefore, nothing in tbe Eevisal which conflicts with tbe clause of exemption in’the charter of tbe fire company, or which manifests any purpose to repeal it, and we should lean to this view, because, as said by a Court of high authority, in a like case, tbe opposite interpretation of tbe law would disclose bad faith, and, “if possible, we should give such a construction to tbe act of tbe Legislature as will relieve tbe State from such an interpretation.” Red Rock v. Henry, 106 U. S., at p. 604. And in another case, also upon a question of like kind, it was said that we should presume an intention, on tbe part of tbe State, to keep and observe her promises consistently with good faith, for to- presume otherwise would be to impute to her an insensibility to tbe claims of morality and justice, which nothing in her history warrants. Broughton v. Pensacola, 93 H. S., 266; 26 Am. and Eng. Enc. (2 Ed.), pp. 646 and 661; Lewis’ Suth. Stat. Constr. (2 Ed.), secs. 267 and 488. Tbe mind of tbe Legislature is presumed to be consistent, and it must also be presumed that the Legislature never intends an injustice, or to *613disregard its own agreements, or to work private hardship. If a statute, therefore, is ambiguous or doubtful, or fairly open to more than one construction, that one should be adopted which will avoid such results as those indicated, as the Legislature should not be presumed to intend a wrong in the absence of explicit language expressing that intention. These are elementary principles of construction, it is said in Black on Interpretation of Laws, pp. 98 to 101, secs. 44 and 46.
Before I can assent to the proposition that the State has repudiated a solemn promise of exemption, after having received the full consideration thereof in public services, language will be required more explicit and convincing than any the Legislature has yet used, and reasons and arguments more persuasive than any which have yet been advanced in support of such a position. The State, in my opinion, has done no such thing, and the Legislature did not intend to commit her to any such policy, but, on the contrary, it was the purpose to recognize and confirm existing exemptions.
But there is another and more serious question involved in this case, which relates to the power of the Legislature thus to destroy a vested right or to impair the obligation of its contract. In my opinion it has no such power. It is argued that the State cannot bargain away its right to require the citizen to perform jury service, such a service being essential to the very preservation of the State. The deduction from this premise is that a sovereign right of such vital importance is not the subject of contract. Let us see how this is. If I am able to demonstrate that a sovereign right much more essential to the existence of the government than that of requiring the citizen to serve as a juror has been parted with by exempting persons or corporations from its exercise, not for a limited term, but forever, and that such an exemption has been sustained as being within the legislative power, and as irrevocably binding on the State, it must be admitted *614that tbe exemption now in question by tbe same token must be a lawful exercise of that power and equally obligatory.
Tbe Constitution forbids tbe granting of hereditary emoluments, privileges or honors, and also perpetuities and monopolies, as being contrary to tbe genius of a free State, and such as should not be allowed. Art. I, secs. 30 and 31. But by Art. I, sec. 7, it is expressly provided that “no man or set of men are entitled to exclusive or separate emoluments or privileges from tbe community, but in consideration of public services.” It is clearly implied here that for public services rendered tbe State, a privilege may be granted in return, and there is no restriction as to its- nature or extent. A privilege is said to be a particular or peculiar benefit enjoyed by a person, company or class beyond tbe common advantages of other citizens — an exceptional or extraordinary exemption or an immunity held beyond tbe course of tbe law. And again, it is defined to be an exemption from some burden or attendance, with which certain persons are indulged, from a supposition of tbe law that their public duties or services, or tbe offices in which they are engaged, are such as require all their time and care, and that, therefore, without this indulgence those duties could not be performed to that advantage which the public good demands. Black’s Dictionary, p. 941; 1 Pin., 118. These approved definitions show clearly that the exemption here claimed is within the meaning of the word “privilege,” as used in the Constitution, which may be conferred in consideration of public services. Indeed, this Court has expressly held, in cases just like this one, that the Legislature may grant such an exemption. State v. Hogg, 6 N. C., 319; State v. Williams, 18 N. C., 372; State v. Whitford, 34 N. C., 99; State v. Womble, 112 N. C., 862. In State v. Willard, 79 N. C., 660, the very exemption granted by the charter in question was sustained as within the power of the Legislature to grant, and the only point made was as to its true construction and the extent of *615the exemption in its application to the different kinds or classes of jurors.
In Railroad v. Alsbrook, 110 N. C., at p. 145, this Court (by Clark, J.) says: “The right of taxation is the highest prerogative of sovereignty. Its exercise is necessary to the very life and existence of the State. Its possession marks — ■ regardless of the nominal form of government — its real nature, whether republican, monarchical or aristocratic. It is the power of the purse to which the power of the sword is a mere sequence,” and I venture to add, to which all other governmental powers are practically subordinate, because upon it they are dependent for their continuance. It is, if anything, the supreme prerogative power of sovereignty, and absolutely essential to the existence of government in any form. And yet this, the highest power of the sovereign State, has been held to be the subject of contract, and any agreement based upon a sufficient consideration, such as public services rendered, by which the State exempts the citizen or a corporation from taxation, is valid and binding and is within the protection of the contract clause of the Federal Constitution. This principle was announced in a case decided otherwise by this Court, but which was reversed in the Supreme Court of the United States upon a writ of error. Railroad v. Reid, 13 Wall., 264 and 269. In that case the Court said: “If, however, the contract is plain and unambiguous, and the meaning of the parties to it can be clearly ascertained, it is the duty of the Court to give effect to it, the same as if it were a contract between private persons, without regard to its supposed injurious effects upon the public interests. It may be conceded that it were better for the interests of the State that the taxing power, which is one of the highest and most important attributes of sovereignty, should on no occasian be surrendered.. In the nature of things the necessities of the government cannot always be foreseen, and in the changes of time the ability to raise reve*616nue from every species of property may be of vital importance to the State, but the courts of the country are not the proper tribunals to apply the corrective to improvident legislation of this character. If there be no constitutional restraint on the action of the Legislature on this subject, there is no remedy, exceirt through the influence of a wise public sentiment, reaching and controlling the conduct of the lawmaking power.” That case has been approved by innumerable decisions since made, and is recognized as settling the doctrine therein stated. Indeed, the general principle had been thoroughly well established long before it was reiterated and applied in that case. Dartmouth College v. Woodard, 4 Wheat., 518; New Jersey v. Wilson, 7 Cranch., 164; Jefferson Bank v. Kelly, 1 Black, 436; Railroad v. Tenn., 153 U. S., 486; Fletcher v. Peck, 6 Cranch., 87; Bank v. Knoop, 10 Howard, 389; Pawlet v. Cranch, 9 Cranch., 292; Terrett v. Taylor, ibid., 43; Bank v. Billings, 4 Peters, 514; Mills v. Williams, 33 N. C., 558; Bank v. Bank, 35 N. C., 75; Atlorney-General v. Bank, 57 N. C., 287; State v. Petway, 55 N. C., 396. See, also, the later case of Tomlinson v. Jessup, 15 Wall., 454. Where there is such a stipulation, it is entitled to a sensible and reasonable construction, so as to effect its obvious purpose, and should be regarded as a contract if it appears to have, been so intended by the parties. Insurance Co. v. Debolt, 16 How., 416, 427; Bank v. Edwards, 27 N. C., 516; Gordon v. Appeal Tax Court, 3 How., 148; House of the Friendless v. Rouse, 8 Wall., 430. Thus far I have referred to exemptions or other privileges conferred, which are not revocable by the terms of the grant. Eor example, the provision in the Revisal exempting active members from jury duty is revocable, because it is not given for any definite time; and even in the case of the exemption now under consideration, it may be that it was within the power of the Legislature to have revoked it at any time before the period of five years had expired. The continuance of such *617exemptions being subject to the will and. pleasure of the Legislature, the laws conferring theni do not fall within the class of legislation which gives to them the character of contracts, or imparts to them the qualities and protection of vested rights. But all the best considered authorities hold that where the exemption is granted perpetually for a consideration, such as public services to be rendered for a definite time, and the services have been performed and the requirement of the law fully complied with, so that the agreement has been actually consummated and fully executed on both sides, it becomes an inviolable right, within the meaning and protection of the contract clause of the Constitution. Salt Co. v. East Saginaw, 13 Wall., 373. Even where, as by our Constitution (Art. VIII, sec. 1), the power is reserved to alter or repeal the charters of private corporations, the exercise of this power cannot interfere with rights already vested under the charter; it cannot undo what has already been done, nor can it unmake contracts already made, but its operation will be confined to the future. People v. O’Brien, 111 N. Y., 1; Railroad v. United States, 99 U. S., 700 ; Red Rock v. Henry, 106 U. S., 604; Salt Co. v. East Saginaw, supra; People v. Auditor, 9 Mich., 134. This Court so held in Smathers v. Bank, 135 N. C., 418.
As there is no subject over which it is of- greater moment for the State to preserve its power than that of taxation, and as it has been settled that the State may irrevocably part with this power in favor of a particular person or corporation, with much greater reason (a fortiori) may it exempt a citizen perpetually from jury duty for a sufficient consideration moving to the public in the way of services. This follows logically and inevitably from the other proposition and cannot be resisted as a conclusion to be legitimately drawn from it. If the highest power of sovereignty can be bargained away, that which is of a lower grade, and is dependent upon it for existence, must be equally subject to alienation, unless *618we deny the truth of the axiom that the greater includes tbe less. This view bas been taken in regard to a mere bounty which had been earned according to the terms of the legislation conferring it. People v. Auditor, 9 Mich., 134; Montgomery v. Kasson, 16 Cal., 189; Salt Co. v. East Saginaw, 19 Mich., 259 (s. c., 13 Wall., 373). The same principle was adopted and held to apply to a case precisely like this one in every respect, in Ex-parte Goodin, 67 Mo., 637, by a unanimous Court in a well-considered opinion by Chief Justice Sherwood, and it was so held notwithstanding there was a reserved power of amendment or repeal residing in the Legislature. So that case has met and answered every point now urged by the State, except the one as to the actual repeal of the provision of the charter which confers the exemption. In the opinion of this Court it is said that the Missouri decision cannot be accepted'as authority by this Court, because of the power reserved to the Legislature in the Constitution of our State to amend or repeal charters. This is an inadvertence, for even a cursory reading of that case will show that the same power existed in. the Legislature of Missouri, as it is expressly mentioned and held not to change the result. The case of Railroad v. Alsbrook, 110 N. C., 145, which is cited by the Court in this case, does not decide that an exemption from taxation cannot be irrevocably granted, but only that the right there claimed did not extend to a certain class of property, as it was not clearly expressed in the charter of the company that it should. Railroad v. Alsbrook, 146 U. S., 279. But that such a power does exist is decisively determined by a multitude of cases. Salt Manufacturing Co. v. East Saginaw, 80 U. S. (13 Wall.), 373, where the authorities are collected by Justice Bradley, including among them Railroad v. Reid, 80 U. S. (13 Wall.), 264 and 269. The Court in the latter case, as I have said, reversed the decision of this Court, holding the contrary doctrine. Besides, it was said in Railroad v. Alsbrook, 146 U. S., 279, that if this *619Court bad decided in tbe same case, when before it, tbat no sucb power of exemption could exist, it would have been erroneous, and tbe decision in tbat case was affirmed only because it was beld therein tbat tbe exemption did not apply to tbe railroad’s branches, but only to its main line, and that was tbe entire scope of tbe decision.
I have cited copiously the cases in tbe Supreme Court of tbe United States, because sucb questions as tbe one we now have under consideration must ultimately be adjudicated there and its decisions are therefore controlling. Tbe authorities cited to sustain tbe decision of tbe Court in this case are squarely opposed to tbe doctrine as laid down by tbat supreme tribunal, and therefore should not be entitled to any weight as precedents with us, while tbe case from Missouri is directly in line with tbat doctrine and in perfect harmony with tbe decisions of tbe highest Court baying jurisdiction to finally and authoritatively settle tbe law, so far as it relates to tbe question herein, involved.
If tbe superior and sovereign power of taxation can be permanently relinquished in favor of an individual or of a corporation, why not tbe inferior and less important one under which tbe citizen may be compelled to perform jury service ? Tbe former power should no more be impaired to tbe detriment of the public than the latter one by giving sucb exemptions, and tbe power of compelling persons to attend at tbe courts for jury duty would be little or nothing to tbe State if there is no money in tbe Treasury to sustain tbe government. Tbe possession of tbe power of taxation is therefore not only essential, but a condition precedent to tbe exercise of tbe other power. You cannot put jurors on tbe panel, or in tbe box, without tbe money to provide for tbe necessary governmental machinery, of which tbe courts are a part.
' Tbe government, it is true, was not organized merely for tbe purpose of exercising tbe power of taxation, yet it was one of tbe extraordinary powers contemplated, as much so as *620any other, because the government could not exist without it. The question is not for what purpose did we form our government, but what are its essential functions. I may admit that if the State cannot perpetually exempt from taxation, she cannot give a permanent exemption from jury service; but it is inconsistent and illogical, it seems to me, to affirm the right in the one case and deny it in the other. If either of the powers is inalienable, then the other must needs be so. No ingenious or subtle argument can explain why the reasons which justify the right of alienation in the one case do not also justify it in the other.
While the impolicy of exempting jurors perpetually may be conceded, it is not for me to decide that it is unwise, that being a matter solely within the cognizance of the Legislature. Although I may condemn the law as impolitic, my conviction is that it is perfectly valid, and binding on the State. A right to the exemption having become vested by the performance of the services for the stipulated period, it could not be divested by State action. There is no evidence before us, and no suggestion can well be supported by actual proof, that the supply of competent jurors is about to be exhausted by reason of statutory exemptions such as this one. Indeed, the contrary appears in this case, for we are informed that the voluntary fire departments are gradually giving place to the paid departments, the members of which are compensated for their services by the municipalities of the State in money, and not by way of exemption from jury duty, as was the case with volunteer associations.
It must not be supposed that I am attempting, by this opinion, to vindicate solely the right of the defendant in this case. The question involved is more far-reaching than the mere acquittal of one individual, even upon the charge of unlawfully refusing to do service which, by the law, as heretofore settled, he is not bound to render, though that is a sufficient reason for fully discussing the matter. The real signifi-*621cauce of tbe case is revealed when we consider that the principle, as herein declared, will be recorded as a precedent and by so much impair, if it does not seriously jeopardize, the constitutional rights of the citizen in other cases involving more serious consequences.